Citation Nr: 0633061	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-23 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Service connection for bilateral knee disability.

2.  Service connection for acute appendicitis with retrocecal 
phlegmon, claimed as abdominal/stomach problems.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to August 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in September 2004, a statement of the case was 
issued in July 2005, and a substantive appeal was received in 
July 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In his July 2005 substantive appeal (VA Form 9), the veteran 
requested a travel Board hearing.  Subsequently, he requested 
a Board videoconference hearing at the RO in lieu of a travel 
Board hearing, however, withdrew this request in July 2005.  
In September 2006, the veteran submitted a written request 
for a travel Board hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing in Los Angeles, California.  
Once the hearing is conducted, or in the 
event the veteran cancels his hearing 
request or otherwise fails to report, the 
case should be returned to the Board. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



